Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Lu on September 2, 2021.
The application has been amended as follows: 
In the specification:
On pages 22-24, paragraph [0083] is deleted.
On page 12, paragraph [0053] is amended as follows:
--The terminology and descriptors used by the Naktuinbouw, and accordingly in Table 1, are in line with the descriptors of the “UPOV Guidelines for the Conduct of Tests for Distinctness, Uniformity, and Stability”, or the “Test Guidelines” for Solanum lycopersicum. The “Test Guidelines” indicate reference varieties for the descriptors or characteristics that are included in the list. Test guidelines for all crops may be accessed through the UPOV website, at 
On pages 20-21, paragraph [0076] is amended as follows:
--The invention additionally provides a method of introducing a desired trait into a plant of hybrid tomato variety 72-021 RZ by reverse breeding (See generally Application No. 10/487,468, published as 2006-0179498 A1, which issued as U.S. Patent No. 8,242,327 on August 14, 2012), which may comprise the following steps: (a) allowing the hybrid tomato plant to produce haploid cells, while suppressing recombination, (b) growing haploid cells into diploid plants, (c) selecting those homozygous plants which together constitute the hybrid variety of the invention as parent plants for the said hybrid, (d) crossing one of the said parent plants with a plant having the desired trait, (e) crossing the selected F1 progeny with said parent plant, to produce backcross progeny[;], (f) selecting backcross progeny which may comprise the desired trait and the physiological and morphological characteristic of the parent plant[; and], optionally, (g) repeating steps (e) and (f) one or more times in succession to produce selected fourth or higher backcross progeny that may comprise the desired trait and all of the physiological and morphological characteristics of said parent plant, and (h) crossing the backcrossed parent plant having the added desired trait with the other parent plant obtained after reverse breeding to obtain a plant which may comprise the desired trait and all of the physiological and morphological characteristics of a plant of tomato variety 72-021 RZ.--
In the claims:
Claims 4, 12-14, 18, 21 and 22 are canceled.
Solanum lycopersicum)] plant of hybrid variety 72-021 RZ, representative seed of which having been deposited under NCIMB Accession No. 43718.
Claim 3 (currently amended).  A seed [of] that produces the plant of claim 1.
Claim 5 (currently amended).  A tomato plant having all the physiological and morphological characteristics of the tomato plant of claim 1, or a part thereof having all the physiological and morphological characteristics of hybrid variety 72-021 RZ.
Claim 7 (currently amended).  The tissue culture as claimed in claim 6, wherein said cells or protoplasts of the tissue culture are [derived] obtained from a microspore, an ovary, an ovule, an embryo sac, an egg cell, a cutting, a leaf, pollen, [an embryo, ]a cotyledon, a hypocotyl, a meristematic cell, a root, a root tip, an anther, a flower, [a seed,] or a stem.
Claim 9 (currently amended).  A method of vegetatively propagating a plant of hybrid tomato variety 72-021 RZ comprising the steps of:
(a) collecting tissue capable of being propagated from a plant of hybrid tomato variety 72-021 RZ, representative seed of which having been deposited under NCIMB Accession No. 43718; and
(b) producing a rooted plant from said tissue.
Claim 10 (currently amended).  A method for producing a progeny plant of [a] the tomato [(Solanum lycopersicum)] plant of claim 1, comprising crossing the plant of claim 1 with itself or with another [Solanum lycopersicum] tomato plant, harvesting the resultant seed, and growing said seed.
the tomato [(Solanum lycopersicum)] plant of claim 1, having all the morphological and physiological characteristics of the hybrid tomato [(Solanum lycopersicum)] plant of claim 1 [as listed in Table 1], representative seed of which hybrid tomato [(Solanum lycopersicum)] plant having been deposited under NCIMB Accession No. 43718.
Claim 15 (currently amended).  A method for producing a seed of a 72-021 RZ-derived tomato plant comprising 
(a) crossing a plant of tomato variety 72-021 RZ, representative seed of which having been deposited under NCIMB Accession No. 43718, with itself or with a second tomato plant, and
(b) [whereby] obtaining seed of a 72-021 RZ-derived tomato plant[ forms].
Claim 19 (currently amended).  A method of producing a tomato fruit comprising:
(a) obtaining [a] the plant according to claim 1, wherein the plant has been cultivated to develop fruit; and
(b) harvesting a tomato fruit from the plant.
Claim 23 (currently amended).  A method of determining the genotype of a plant of tomato variety 72-021 RZ, representative seed of which has been deposited under NCIMB Accession No. 43718, or a first generation progeny thereof, comprising
obtaining a sample of nucleic acids from said plant, or a first generation progeny thereof, and comparing said nucleic acids to a sample of nucleic acids obtained from a reference plant, and
detecting a plurality of polymorphisms between the two nucleic acid samples, thereby determining the genotype of a plant of tomato variety 72-021 RZ
Solanum lycopersicum) variety 72-021 RZ and/or give rise to the expression of any one or more, or all, of the morphological and physiological characteristics of tomato (Solanum lycopersicum) variety 72-021 RZ as claimed in claim 1].
	Claim 24 (currently amended).  The method of claim 23 additionally comprising a step of storing the results of detecting the plurality of polymorphisms on a computer readable medium, or transmitting the results of detecting the plurality of polymorphisms to a computer readable medium.
The above claim amendments are made to correct typographical errors, delete reference to a Table (see MPEP 2173.05(s)), and obviate potential issues under 35 USC 112(a) and 112(b). Claims 1-3, 5-11, 15-17, 19, 20, 23 and 24 are allowed.
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: the claims are drawn to hybrid tomato variety 72-021 RZ and methods of using said hybrid. Variety 72-021 RZ has been deposited in compliance with 37 CFR 1.801-1.809 [0033]. The closest prior art teaches hybrid tomato variety NUN 09247 TOF which shares at least 14 characteristics (+/- 10% std. dev.) with Applicant’s claimed variety, including indeterminate growth type, size/weight of fruit, bipinnate division of leaf blade, absence of green shoulder and stripes of fruit before maturity, presence of abscission layer, susceptibility to Verticillium dahliae, susceptibility to Fusarium oxysporum f. sp. radicis lycopersici, susceptibility to tomato yellow leaf curl virus, susceptibility to tomato spotted wilt virus and resistance to tomato mosaic virus strains 0, 1 and 2 (Tables 1-3, US 2020/00029524 (A)). However, at least their intensity of leaf color, fruit shape in Fusarium oxysporum f. sp. lycopersici races 0 (ex1) (Fol) and 1 (ex2) (Fol.) and Cladosporium fulvum (Ff) groups A-E (same as Fulvia sp. of the prior art) differ. The claimed invention has utility, is adequately described, is fully enabled and is free of the prior art. The Office interprets all claimed products to encompass at least one regenerable cell. The Office does not interpret any of the claimed products to encompass progeny plant material obtained by crossing variety 72-021 RZ with a genetically different plant.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHUONG T BUI/Primary Examiner, Art Unit 1663